Title: To George Washington from Richard Peters, 10 January 1779
From: Peters, Richard
To: Washington, George


  
    Sir
    War Office Sunday Morning 10th Jany 1779
  
At the Desire of Mr Duane I send your Excellency sundry Papers relative to the Western Expedition under Genl McIntosh. Should it be in our Power to give any further Information it will be immediately communicated on Request. No authentic Intelligence has been received at this Office from Genl McIntosh since his March from Beaver Creek but we hear after leaving a Garrison at that Post where he has built a strong Fortification he has proceeded to Cohocking or Tuscarawas where he is also erecting a Fort & means to take up his Quarters there during the Winter. The last Dispatches we sent to him were by John Dodge who was appointed Interpreter to the Department & was reccommended to Genl McIntosh to be employed in such Way as he thought most adviseable. The Conduct of this Expedition has been chiefly left to the Genls Discretion except in some Instances where the Board have interfered. Particularly in forbiding the Execution of a Plan the Genl had formed of establishing a Chain of small Posts which in our Opinion would have been tedious expensive & ruinous. We also signified to him that we thought he should take Post if possible for the Winter on some of the Waters leading into Lake Erie as his Men might be employed in building Batteaus during the Winter—But whether our Letter will arrive so as to be of any Use we know not. Cohocking or Tuscarawas is an inland Place & serves to protect our Friends of the Delaware Nation. I have the Honour to be with the greatest Respect Your very obed. Servt
  
    Richard PetersIn Behalf of the Board
  
  
No General Return of the Troops has been transmitted—It is supposed the whole of Genl McIntosh’s Force does not exceed (if so many) twelve hundred, about half whereof are regular Troops.
  
